Exhibit 4.4 CREDIT AGREEMENT AMONG GASTAR EXPLORATION USA, INC. THE GUARANTORS SIGNATORY HERETO AMEGY BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER AND THE LENDERS SIGNATORY HERETO November 29, 2007 REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY OF UP TO $250,000,000 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 1 1.1 Terms Defined Above 1 1.2 Additional Defined Terms 1 1.3 Undefined Financial Accounting Terms 21 1.4 References 21 1.5 Articles and Sections 22 1.6 Number and Gender 22 1.7 Incorporation of Schedules and Exhibits 22 1.8 Negotiated Transaction 22 ARTICLE II TERMS OF FACILITY 22 2.1 Revolving Line of Credit and Letter of Credit Facility 22 2.2 Limitations on Interest Periods 25 2.3 Limitation on Types of Loans 26 2.4 Use of Loan Proceeds and Letters of Credit 26 2.5 Interest 27 2.6 Repayment of Loans and Interest 27 2.7 Outstanding Amounts 28 2.8 Taxes and Time, Place, and Method of Payments 28 2.9 Pro Rata Treatment; Adjustments 31 2.10 Borrowing Base and Monthly Reduction Amount 32 2.11 Mandatory Prepayments 33 2.12 Voluntary Prepayments and Conversions of Loans 34 2.13 Commitment Fees 34 2.14 Engineering Fees 35 2.15 Additional Fees 35 2.16 Loans to Satisfy Obligations 35 2.17 General Provisions Relating to Interest 35 2.18 Yield Protection 36 2.19 Illegality 38 2.20 Replacement Lenders 38 2.21 Regulatory Change 39 2.22 Letters in Lieu of Transfer Orders or Division Orders 39 2.23 Power of Attorney 40 2.24 Security Interest in Accounts; Right of Offset 40 ARTICLE III CONDITIONS 41 3.1 Receipt of Loan Documents and Other Items 41 3.2 Each Loan 44 3.3 Issuance of Letters of Credit 45 - i- ARTICLEIV REPRESENTATIONS AND WARRANTIES 46 4.1 Due Authorization 47 4.2 Existence 47 4.3 Valid and Binding Obligations 47 4.4 Security Documents 47 4.5 Title to Oil and Gas Properties 47 4.6 Scope and Accuracy of Financial Statements 47 4.7 No Material Misstatements 48 4.8 Liabilities and Litigation 48 4.9 Authorizations; Consents 48 4.10 Compliance with Laws 48 4.11 ERISA 48 4.12 Environmental Laws 48 4.13 Compliance with Federal Reserve Regulations 49 4.14 Investment Company Act Compliance 49 4.15 Proper Filing of Tax Returns; Payment of Taxes Due 49 4.16 Refunds 49 4.17 Gas Contracts 49 4.18 Intellectual Property 50 4.19 Casualties or Taking of Property 50 4.20 Principal Location 50 4.21 Subsidiaries 50 4.22 Compliance with Anti-Terrorism Laws 50 4.23 Identification Numbers 51 4.24 Solvency 51 ARTICLE V AFFIRMATIVE COVENANTS 52 5.1 Maintenance and Access to Records 52 5.2 Quarterly Financial Statements and Compliance Certificates 52 5.3 Annual Financial Statements and Compliance Certificate 52 5.4 Oil and Gas Reserve Reports and Production Reports 52 5.5 Title Opinions; Title Defects; Mortgaged Properties 53 5.6 Notices of Certain Events 54 5.7 Letters in Lieu of Transfer Orders or Division Orders 55 5.8 Commodity Hedging 55 5.9 Additional Guaranties and Security Documents 55 5.10 Additional Information 55 5.11 Compliance with Laws 55 5.12 Payment of Assessments and Charges 56 5.13 Maintenance of Existence or Qualification and Good Standing 56 5.14 Payment of Notes; Performance of Obligations 56 5.15 Further Assurances 56 5.16 Initial Expenses of Agent 56 5.17 Subsequent Expenses of Agent and Lenders 56 5.18 Operation of Oil and Gas Properties 57 5.19 Maintenance and Inspection of Properties 57 - ii - 5.20 Maintenance of Insurance 57 5.21 ENVIRONMENTAL INDEMNIFICATION 58 5.22 GENERAL INDEMNIFICATION 58 5.23 Evidence of Compliance with Anti-Terrorism Laws 59 5.24 GeoStar Rescission Amount 59 ARTICLE VI NEGATIVE COVENANTS 59 6.1 Indebtedness 59 6.2 Contingent Obligations 60 6.3 Liens 60 6.4 Sales of Assets 60 6.5 Leasebacks 61 6.6 Sale or Discount of Receivables 61 6.7 Loans or Advances 61 6.8 Investments 61 6.9 Dividends, Distributions and Certain Payments 62 6.10 Issuance of Equity; Changes in Corporate Structure 62 6.11 Transactions with Affiliates 63 6.12 Lines of Business 63 6.13 Plan Obligation 63 6.14 Current Ratio 63 6.15 Total Net Indebtedness to EBITDA Ratio 63 6.16 General and Administrative Expenses 64 6.17 Liquidity 64 6.18 Anti-Terrorism Laws 64 ARTICLE VII EVENTS OF DEFAULT 65 7.1 Enumeration of Events of Default 65 7.2 Remedies 67 ARTICLEVIII THE AGENT 68 8.1 Appointment 68 8.2 Delegation of Duties 68 8.3 Exculpatory Provisions 68 8.4 Reliance by Agent 69 8.5 Notice of Default 69 8.6 Non-Reliance on Agent and Other Lenders 69 8.7 Indemnification 70 8.8 Restitution 70 8.9 Agent in Its Individual Capacity 71 8.10 Successor Agent 71 8.11 Applicable Parties 72 8.12 Intercreditor Agreement 72 8.13 Releases 72 - iii - ARTICLEIX MISCELLANEOUS 72 9.1 Assignments; Participations 72 9.2 Survival of Representations, Warranties, and Covenants 73 9.3 Notices and Other Communications 74 9.4 Parties in Interest 74 9.5 Renewals; Extensions 74 9.6 Rights of Third Parties 75 9.7 No Waiver; Rights Cumulative 75 9.8 Survival Upon Unenforceability 75 9.9 Amendments; Waivers 75 9.10 Controlling Agreement 76 9.11 Disposition of Collateral 76 9.12 Governing Law 76 9.13 Arbitration 76 9.14 Jurisdiction and Venue 77 9.15 Integration 77 9.16 Waiver of Punitive and Consequential Damages 77 9.17 Counterparts 77 9.18 USA Patriot Act Notice 78 9.19 Tax Shelter Regulations 78 9.20 Contribution and Indemnification 78 LIST OF EXHIBITS Exhibit I - Form of Note Exhibit II - Form of Borrowing Request Exhibit III - Form of Compliance Certificate Exhibit IV - Facility Amounts Exhibit V - Opinion of Warner Norcross & Judd LLP Exhibit VI - Opinion of Vinson & Elkins, LLP Exhibit VII - Opinion of Burnet, Duckworth & Palmer Exhibit VIII - Form of Assignment Agreement - iv - CREDIT AGREEMENT This CREDIT AGREEMENT is made and entered into this 29th day of November, 2007, by and among GASTAR EXPLORATION USA, INC., a Michigan corporation (the “Borrower”), GASTAR EXPLORATION, LTD., an Alberta, Canada corporation (the “Parent”), GASTAR EXPLORATION NEW SOUTH WALES, INC., a Michigan corporation (“Gastar New South Wales”), GASTAR EXPLORATION VICTORIA, INC., a Michigan corporation (“Gastar Victoria”), GASTAR EXPLORATION TEXAS, INC., a Michigan corporation (“Gastar Texas Inc”), GASTAR EXPLORATION TEXAS, LP, a Delaware limited partnership (“Gastar Texas LP”), and GASTAR EXPLORATION TEXAS LLC, a Delaware limited liability company (“Gastar Texas LLC”, and the Parent, Gastar New South Wales, Gastar Victoria, Gastar Texas Inc., Gastar Texas LP and Gastar Texas LLC, collectively, the “Initial Guarantors”), each lender that is a signatory hereto or becomes a signatory hereto as provided in Section 9.1 (individually, together with its successors and assigns, a “Lender” and collectively, together with their respective successors and assigns, the “Lenders”), and AMEGY BANK NATIONAL ASSOCIATION, a national banking association (“Amegy”), as administrative agent for the Lenders, the issuing bank for letters of credit issued hereunder and as collateral agent for any Approved Hedge Counterparties (as defined hereinafter) under certain circumstances hereunder (in such capacities, together with its successors in such capacities pursuant to the terms hereof, the “Agent”). W I T N E S S E T H: WHEREAS, the Borrower and each of the Initial Guarantors are affiliated entities; and WHEREAS, the directors, the partners, the managers or the members, as the case may be, of each of the Initial Guarantors have determined that the relevant Initial Guarantor will receive substantial direct and/or indirect benefits from extensions of credit to the Borrower hereunder; NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION 1.1Terms Defined Above.As used in this Credit Agreement, each of the terms “Agent,” “Amegy,” “Borrower,” “Gastar New South Wales,” “Gastar Texas Inc,” “Gastar Texas LLC,” “Gastar Texas LP,” “Gastar Victoria,” “Initial Guarantors,” Lenders” and “Parent” shall have the meaning assigned to such term hereinabove. 1.2Additional Defined Terms.As used in this Credit Agreement, each of the following terms shall have the meaning assigned thereto in this Section 1.2 or in Sections referred to in this Section 1.2, unless the context otherwise requires: “Additional Amount” shall have the meaning assigned to such term in Section 2.8. “Additional Costs” shall mean costs which are attributable to the obligation of the Agent or any Lender to make or its making or maintaining any Loan, or any reduction in any amount receivable by the Agent or such Lender in respect of any such obligation or any LIBO Rate Loan, resulting from any Regulatory Change which (a) changes the basis of taxation of any amounts payable to the Agent or such Lender under this Agreement or any Note in respect of any LIBO Rate Loan (other than taxes imposed on the overall net income of the Agent or such Lender or its Applicable Lending Office (including franchise or similar taxes) for any such LIBO Rate Loan), (b) imposes or modifies any reserve, special deposit, minimum capital, capital ratio, or similar requirements (other than the Reserve Requirement utilized in the determination of the Adjusted LIBO Rate for such Loan) relating to any extensions of credit or other assets of, or any deposits with or other liabilities of, the Agent or such Lender (including LIBO Rate Loans and Dollar deposits in the London interbank market in connection with LIBO Rate Loans), or the Commitment of the Agent or such Lender, or the London interbank market, or (c) imposes any other condition affecting this Agreement or any Note or any of such extensions of credit, liabilities, or Commitments. “Adjusted Base Rate” shall mean, for any Base Rate Loan, an interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the Agent to be the greater of (a) the Base Rate and (b) the sum of (i) the Federal Funds Rate plus one half of one percent (0.50%), such rate to be computed on the basis of a year of 365 or 366 days, as the case may be, and actual days elapsed (including the first day but excluding the last day) during the period for which payable, but in no event shall such rate exceed the Highest Lawful Rate. “Adjusted LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan, an interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the Agent to be equal to the quotient of (a) the sum of the LIBO Rate for such Interest Period for such Loan divided by (b) the remainder of 1.00 minus the Reserve Requirement for such Loan for such Interest Period, such rate to be computed on the basis of a year of 360 days and actual days elapsed (including the first day but excluding the last day) during the period for which payable, but in no event shall such rate exceed the Highest Lawful Rate. “Affiliate” shall mean, as to any Person, any other Person directly or indirectly, controlling, or under common control with, such Person, and includes any “affiliate” of such Person within the meaning of Rule 12b-2 promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, with “control,” as used in this definition, meaning possession, directly or indirectly, of the power to direct or cause the direction of management, policies or action through ownership of voting securities, contract, voting trust, or membership in management or in the group appointing or electing management or otherwise through formal or informal arrangements or business relationships. - 2 - “Agreement” shall mean this Credit Agreement, as it may be amended, supplemented, restated, or otherwise modified from time to time. “Anti-Terrorism Laws” shall mean any laws relating to terrorism or money laundering, including Executive Order No. 13224 and the USA Patriot Act. “Applicable Commitment Fee Percentage” shall mean a per annum rate determined by reference to the following table: Borrowing Base Utilization Applicable Commitment Fee Percentage ≥66% 0.500% < 66% 0.375% ; provided, however, such rate as to the portion of the Available Commitment allocable to Amegy on the basis of its Percentage Share as a Lender shall be reduced to the amount determined by reference to the following table: CD Balance Reduction Amount ≥$50,000,000 0.000% ≥$37,500,000, but <$50,000,000 0.125% ≥$25,000,000, but <$37,500,000 0.250% with the above CD Balance amounts being reduced, for purposes of this proviso, by multiplying each relevant amount by the Percentage Share of Amegy as a Lender in effect from time to time when such Percentage Share is less than one hundred percent (100%). “Applicable Lending Office” shall mean, for each Lender and type of Loan, the lending office of such Lender (or an affiliate of such Lender) designated for such type of Loan on the signature pages hereof or in an Assignment Agreement or such other office of such Lender (or an affiliate of such Lender) as such Lender may from time to time specify to the Agent and the Borrower as the office by which its Loans of such type are to be made and maintained. - 3 - “Applicable Margin” shall mean (a) on any day and as to each LIBO Rate Loan or Base Rate Loan under the Facility, as the case may be, outstanding on such day the amount determined by reference to the following table: Borrowing Base Utilization Applicable Margin LIBO Rate Loans Base Rate Loans ≥90% 2.25 % 0.00 % ≥66%, but <90% 2.00 % -0.25 % ≥33%, <66% 1.75 % -0.50 % <33% 1.50 % -0.75 % ; provided, however, during any period while there exists any Deficiency, the relevant amount above shall be increased by two percent (2.0%). “Approved Fund” shall mean any (a) investment company, fund, trust, securitization vehicle or conduit that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business or (b) any Person (other than a natural person) which temporarily warehouses loans for any Lender or any entity described in the preceding clause (a) and that, with respect to each of the preceding clauses (a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) a Person (other than a natural person) or an Affiliate of a Person (other than a natural person) that administers or manages a Lender. “Approved Hedge Counterparty” shall mean any Lender or an Affiliate of any Lender. “Assignment Agreement” shall mean each Assignment Agreement, substantially in the form of Exhibit VII, with appropriate insertions. “Available Commitment” shall mean, at any time, an amount equal to the remainder, if any, of (a) the Commitment Amount in effect at such time minus (b) the sum of the Loan Balance at such time plus the L/C Exposure at such time. “Base Rate” shall mean the interest rate announced by Amegy from time to time as its prime rate or its general reference rate of interest, which Base Rate shall change upon any change in such announced or published general reference interest rate and which Base Rate may not be the lowest interest rate charged by Amegy. - 4 - “Base Rate Loan” shall mean any Loan and any portion of the Loan Balance which the Borrower has requested, in the initial Borrowing Request for such Loan or a subsequent Borrowing Request for such portion of the Loan Balance, bear interest on the basis of the Adjusted Base Rate, or which pursuant to the terms hereof is otherwise required to bear interest on the basis of the Adjusted Base Rate. “Benefited Lender” shall have the meaning assigned to such term in Section 2.9(c). “Blocked Person” shall have the meaning assigned to such term in Section 4.22. “Borrowing Base” shall mean, at any time, the amount stated in Section 2.10(a) and each other amount established and in effect from time to time in accordance with the provisions of Section 2.10. “Borrowing Base Utilization” shall mean (a) the sum of (i) the Loan Balance plus (ii) the L/C Exposure divided by (b) the Borrowing Base then in effect. “Borrowing Request” shall mean each written request, substantially in the form attached hereto as Exhibit II, by the Borrower to the Agent for a borrowing or conversion pursuant to Section 2.1 or Section 2.12, each of which shall: (a)be signed by a Responsible Officer of the Borrower; (b)specify the amount and type of the Loan requested or to be converted and the date of the borrowing or conversion (which shall be a Business Day); (c)when requesting a Base Rate Loan, be delivered to the Agent no later than 11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may be, on the Business Day preceding the requested borrowing or conversion; and (d)when requesting a LIBO Rate Loan, be delivered to the Agent no later than 11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may be, the third Business Day preceding the requested borrowing or conversion and designate the Interest Period requested with respect to such Loan. “Business Day” shall mean a day other than a Saturday, Sunday, legal holiday for commercial banks under the laws of the State of Texas, or any other day when banking is suspended in the State of Texas and, with respect to all requests, notices, and determinations in connection with, and payments of principal and interest on, LIBO Rate Loans, which is also a day for trading by and between banks in Dollar deposits in the London interbank market. - 5 - “Business Entity”shall mean a corporation, partnership, joint venture, limited liability company, joint stock association, business trust, or other business entity. “CD Balance” shall mean the sum of (a) the aggregate balance of funds of the Borrower on deposit with Amegy in certificates of deposit issued by Amegy and (b) without duplication, the amount of funds of the Borrower on deposit with Amegy pursuant to the provisions of Section 6.17. “Closing” shall mean the establishment of the financing which is the subject of this Agreement. “Closing Date” shall mean the date of this Agreement. “Collateral” shall mean the Mortgaged Properties and any other Property now or at any time used or intended as security for the payment or performance of all or any portion of the Obligations, including any Property that was considered in determining or redetermining the Borrowing Base and expressly including “as extracted collateral” as defined in the UCC or the Uniform Commercial Code of any other applicable state. “Commitment Amount” shall mean, subject to the applicable provisions of this Agreement and the right of the Borrower to reduce such amount on an irrevocable basis by written notice to the Agent, at any time, the lesser of (a) the sum of the Facility Amounts of the Lenders or (b) the Borrowing Base in effect at such time. “Commitment Fees” shall mean the fees payable to the Agent by the Borrower pursuant to the provisions of Section 2.13. “Commitment Letter” shall mean that certain letter agreement dated November8, 2007 between Amegy and the Borrower. “Commitment Period” shall mean the period from and including the Closing Date to, but not including, the Commitment Termination Date. “Commitments” shall mean the several obligations of the Lenders to make Loans to or for the benefit of the Borrower and the obligation of the Agent to issue and the Lenders to participate in Letters of Credit, all pursuant to Section 2.1. “Commitment Termination Date” shall mean the earlier of (a) subject to any extension of such date pursuant to the provisions of Section 2.6, October 15, 2009 and (b) the date the Commitments are terminated pursuant to the provisions of Section 2.11(b) or Section 7.2. “Commodity Hedge Agreements” shall mean crude oil, natural gas or other hydrocarbon floor, collar, cap, price protection or hedge agreements. - 6 - “Commonly Controlled Entity” shall mean any Person which is under common control with the Borrower or any of the Guarantors within the meaning of Section 4001 of ERISA. “Compliance Certificate” shall mean each certificate, substantially in the form attached hereto as Exhibit III, executed by a Responsible Officer of the Parent and furnished to the Agent from time to time in accordance with the provisions of Section 5.2 or Section 5.3, as the case may be. “Contingent Obligation” shall mean, as to any Person, any obligation of such Person guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends, or other obligations of any other Person (for purposes of this definition, a “primary obligation”) in any manner, whether directly or indirectly, including any obligation of such Person, regardless of whether such obligation is contingent, (a) to purchase any primary obligation or any Property constituting direct or indirect security therefor, (b) to advance or supply funds (i) for the purchase or payment of any primary obligation, or (ii) to maintain working or equity capital of any other Person in respect of any primary obligation, or otherwise to maintain the net worth or solvency of any other Person, (c) to purchase Property, securities or services primarily for the purpose of assuring the owner of any primary obligation of the ability of the Person primarily liable for such primary obligation to make payment thereof, or (d) otherwise to assure or hold harmless the owner of any such primary obligation against loss in respect thereof, with the amount of any Contingent Obligation being deemed to be equal to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by such Person in good faith. “Contribution Percentage” shall mean, for each party obligated to make a payment due pursuant to the provisions of Section 9.20, the percentage obtained by dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of all of the Guarantors. “Current Assets” shall mean all assets which would, in accordance with GAAP, be included as current assets on a consolidated balance sheet of the Parent and its consolidated Subsidiaries as of the date of calculation, after deducting adequate reserves in each case in which a reserve is proper in accordance with GAAP, plus the then current Available Commitment and, if not already included, the amount of any cash on deposit with Amegy in accordance with the provisions of Section 6.17, but excluding non-cash derivative current assets arising from Commodity Hedge Agreements. “Current Liabilities” shall mean all liabilities which would, in accordance with GAAP, be included as current liabilities on a consolidated balance sheet of the Parent and its consolidated Subsidiaries, but excluding current maturities in respect of the Obligations, both principal and interest, and non-cash derivative current liabilities arising from Commodity Hedge Agreements and current maturities of the Indebtedness of the Parent listed on Schedule 6.1 to the extent any such Indebtedness matures after October 15, 2009. - 7 - “Default” shall mean any event or occurrence which with the lapse of time or the giving of notice or both would become an Event of Default. “Default Rate” shall mean a daily interest rate equal to the per annum interest rate equal to the Adjusted Base Rate for each relevant day plus two percent (2%) converted to a daily rate on the basis of a year of 365 or 366 days, as the case may be, and the rate so determined for each relevant day being applied on the basis of actual days elapsed (including the first day, but excluding the last day) during the period for which interest is payable at the Default Rate, but in no event shall the Default Rate exceed the Highest Lawful Rate. “Deficiency” shall have the meaning assigned to such term in Section 2.11(a). “Dollars” and “$” shall mean dollars in lawful currency of the United States of America. “Domestic Subsidiary” shall mean any Subsidiary of the Parent that is organized under the laws of the United States of America or any state thereof or the District of Columbia. “EBITDA” shall mean, for any period for which the amount thereof is to be determined and on a consolidated basis for the Parent and its consolidated Subsidiaries, Net Income for such period (but excluding (i) unrealized gains or losses or charges in respect of Commodity Hedge Agreements (including those under GAAP arising from the application of FAS 133), (ii) and extraordinary or non-recurring income items and, to the extent reasonably acceptable to the Agent, expense items and (iii) deferred financing costs written off, including equity discounts, and premiums paid in connection with any early extinguishment of Indebtedness permitted pursuant to this Agreement, including the retirement of the senior secured Indebtedness of the Parent outstanding prior to the Closing Date), plus, in each case to the extent deducted in the determination of Net Income for such period and without duplication of any item in more than one category, each of the following for such period:(a) Interest Expense, (b) Taxes, (c) depreciation and amortization expenses and (d) other non-cash expenses, including write-downs of non-current assets and unrealized non-cash losses resulting from foreign currency balance sheet adjustments required under GAAP, and minus, to the extent credited in the determination of Net Income for such period, non-cash credits for such period. “Environmental Complaint” shall mean any written or oral complaint, order, directive, claim, citation, notice of environmental report or investigation, or other notice by any Governmental Authority or any other Person with respect to (a) air emissions, (b) spills, releases, or discharges to soils, any improvements located thereon, surface water, groundwater, or the sewer, septic, waste treatment, storage, or disposal systems servicing any Property of the Borrower or any of the Guarantors, (c) solid or liquid waste disposal, (d) the use, generation, storage, transportation, or disposal of any Hazardous Substance, or (e) other environmental, health or safety matters affecting any Property of the Borrower or any of the Guarantors or the business conducted thereon. - 8 - “Environmental Laws” shall mean (a) the following federal laws as they may be cited, referenced, and amended from time to time:the Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the Comprehensive Environmental Response, Compensation and Liability Act, the Endangered Species Act, the Resource Conservation and Recovery Act, the Hazardous Materials Transportation Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act, and the Toxic Substances Control Act; (b) any and all equivalent environmental statutes of any state in which Property of the Borrower or any of the Guarantors is situated, as they may be cited, referenced and amended from time to time; (c) any rules or regulations promulgated under or adopted pursuant to the above federal and state laws; and (d) any other equivalent federal, state, or local statute or any requirement, rule, regulation, code, ordinance, or order adopted pursuant thereto, including those relating to the generation, transportation, treatment, storage, recycling, disposal, handling, or release of Hazardous Substances. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the regulations thereunder and interpretations thereof. “Event of Default” shall mean any of the events specified in Section 7.1. “Excess Payments” shall have the meaning assigned to such term in Section 9.20. “Excluded Taxes” shall mean, with respect to any and all payments to the Agent, any Lender or any other recipient of any payment to be made by or on account of any Obligation, net income taxes, branch profits taxes, franchise and excise taxes (to the extent imposed in lieu of net income taxes), and all interest, penalties and liabilities with respect thereto, imposed on the Agent or any Lender. “Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist Financing, effective September24, 2001, as the same has been, or shall hereafter be, renewed, extended, amended or replaced. “Facility” shall mean the credit facility extended to the Borrower pursuant to this Agreement. - 9 - “Facility Amount” shall mean, for each Lender and at any point in time, the amount set forth opposite the name of such Lender on Exhibit IV under the caption “Facility Amounts,” as modified from time to time to reflect assignments permitted by Section 9.1 or otherwise pursuant to the terms hereof and to give effect to any written request of the Borrower (any such request being irrevocable) to a reduction in the sum of the then existing Facility Amounts of the Lenders. “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight federal funds transactions with members of the Federal Reserve System arranged by federal funds brokers on such day, as published by the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding such day, provided that (a) if the day for which such rate is to be determined is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if such rate is not so published for any day, the Federal Funds Rate for such day shall be the average rate charged to Amegy on such day on such transactions as determined by the Agent. “Fee Letter” shall mean that certain letter agreement dated the Closing Date between Amegy and the Borrower relating to certain fees to be paid by the Borrower to Amegy in connection with the Facility. “Financial Statements” shall mean consolidated and consolidating financial statements of the Parent and its consolidated Subsidiaries as at the point in time and for the period indicated, including all notes thereto, and consisting of at least a balance sheet and related statements of operations, shareholders’ equity, and cash flows and, when required by applicable provisions of this Agreement to be audited, accompanied by the unqualified certification of BDO Seidman LLC or another nationally-recognized or regionally-recognized firm of independent certified public accountants or other independent certified public accountants acceptable to the Agent and footnotes to any of the foregoing, all of which, unless otherwise indicated, shall be prepared in accordance with GAAP consistently applied and in comparative form with respect to the corresponding period of the preceding fiscal year. “Foreign Lender” shall have the meaning assigned to such term in Section 2.8. “GAAP” shall mean generally accepted accounting principles established by the Financial Accounting Standards Board or the American Institute of Certified Public Accountants and in effect in the United States from time to time. “GeoStar” shall mean GeoStar Corporation, a Delaware corporation. “GeoStar Demand Letter” shall mean that certain letter dated November 13, 2007 from counsel to GeoStar to the Board of Directors of the Parent. - 10 - “GeoStar Dispute” shall mean the dispute between the Parent or Gastar Texas LP, as the case may be, and GeoStar with respect to the matters which are the subject of the GeoStar Demand Letter. “GeoStar Purchase and Sale Agreements” shall mean (i) that certain Purchase and Sale Agreement and Assignment of Interests – Texas Producing Properties and (ii) that certain Purchase and Sale Agreement and Assignment of Interests – Texas Non Producing Properties, each executed June 16, 2005, to be effective January 1, 2005. “GeoStar Rescission Amount” shall mean, at any time, the amount most recently calculated by the Parent and certified to the Agent, pursuant to the provisions of Section 5.24, as the amount of cash which the Parent or Gastar Texas LP, as the case may be, would be entitled to receive from GeoStar were the GeoStar Purchase and Sale Agreements and the transactions contemplated thereby to be rescinded. “Governmental Authority” shall mean any nation, country, commonwealth, territory, government, state, county, parish, municipality, or other political subdivision and any entity exercising executive, legislative, judicial, regulatory, or administrative functions of or pertaining to government. “Guaranties” shall mean, collectively, the Guaranty dated the Closing Date by the Initial Guarantors in favor of the Agent, and those certain agreements, each styled “Guaranty”, entered into after the Closing Date by newly formed Domestic Subsidiaries of the Parent or any of its Subsidiaries in favor of the Agent for the benefit of the Lenders in substantially the form of the Guaranty executed by the Initial Guarantors or in such other form as shall be reasonably satisfactory to the Agent. “Guarantors” shall mean the Initial Guarantors and any and all current or future Domestic Subsidiaries of the Parent or any of its Subsidiaries. “Hazardous Substances” shall mean flammables, explosives, radioactive materials, hazardous wastes, asbestos, or any material containing asbestos, polychlorinated biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum products, associated oil or natural gas exploration, production, and development wastes, or any substances defined as “hazardous substances,” “hazardous materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive Environmental Response, Compensation and Liability Act, the Superfund Amendments and Reauthorization Act, the Hazardous Materials Transportation Act, the Resource Conservation and Recovery Act, the Toxic Substances Control Act, or any other Requirement of Law. “Highest Lawful Rate” shall mean, as to any Lender, the maximum non-usurious interest rate, if any (or, if the context so requires, an amount calculated at such rate), that at any time or from time to time may be contracted for, taken, reserved, charged, or received under laws applicable to such Lender, as such laws are presently in effect or, to the extent allowed by applicable law, as such laws may hereafter be in effect and which allow a higher maximum non-usurious interest rate than such laws now allow. - 11 - “Indebtedness” shall mean, as to any Person, without duplication, (a) all liabilities (excluding capital, surplus, reserves for deferred income taxes, deferred compensation liabilities, other deferred liabilities and credits and asset retirement obligations) which in accordance with GAAP would be included in determining total liabilities as shown on the liability side of a balance sheet, (b) all obligations of such Person evidenced by bonds, debentures, promissory notes, or similar evidences of indebtedness, (c) all other indebtedness of such Person for borrowed money, and (d) all obligations of others, to the extent any such obligation is secured by a Lien on the assets of such Person (whether or not such Person has assumed or become liable for the obligation secured by such Lien), (e) all direct or contingent obligations of such Person under letters of credit, banker’s acceptances and similar instruments and (f) net obligations of such Person under any Commodity Hedge Agreements or Interest Rate Hedge Agreements. “Indemnified Taxes” shall mean Taxes other than Excluded Taxes. “Indemnitee” shall have the meaning assigned to such term in Section 5.21. “Insolvency Proceeding” shall mean application (whether voluntary or instituted by another Person) for or the consent to the appointment of a receiver, trustee, conservator, custodian, or liquidator of any Person or of all or a substantial part of the Property of such Person, or the filing of a petition (whether voluntary or instituted by another Person) commencing a case under Title 11 of the United States Code, seeking liquidation, reorganization, or rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s relief, or other similar law of the United States, the State of Texas, or any other jurisdiction. “Intellectual Property” shall mean patents, patent applications, trademarks, tradenames, copyrights, technology, know-how, and processes. “Intercreditor Agreement” shall mean the Intercreditor Agreement dated the Closing Date by and among the Agent, the Second Lien Facility Agent, the Borrower and the Initial Guarantors containing terms acceptable to the Agent. “Interest Expense” shall mean, for any period for which the amount thereof is to be determined, any and all expenses relating to the accrual of interest on Indebtedness of the Parent on a consolidated basis with its consolidated Subsidiaries and including interest expense attributable to capitalized leases. “Interest Period” shall mean, subject to the limitations set forth in Section 2.2, with respect to any LIBO Rate Loan, a period commencing on the date such Loan is made or converted from a Loan of another type pursuant to this Agreement or the last day of the next preceding Interest Period with respect to such Loan and ending on the numerically corresponding day in the calendar month that is one, two, three or six months thereafter, as the Borrower may request in the Borrowing Request for such Loan. - 12 - “Interest Rate Hedge Agreements” shall mean interest rate floor, collar, cap, rate protection or hedge agreements. “Investment” in any Person shall mean any stock, bond, note, or other evidence of Indebtedness, or any other security (other than current trade and customer accounts) of, investment or partnership interest in or loan to, such Person. “Joinder Agreement” shall mean each agreement, in form and substance reasonably acceptable to the Agent, pursuant to which a Domestic Subsidiary of the Parent makes certain representations and warranties to the Agent and the Lenders and agrees to be bound by the covenants in Article V and Article VI as if such were stated to be applicable to it and which agreement shall constitute a Loan Document. “L/C Exposure” shall mean, at any time, the then aggregate maximum amount available to be drawn under outstanding Letters of Credit plus, prior to the making of any related Letter of Credit Payments in respect of Letters of Credit, the aggregate of all unpaid reimbursement obligations in respect of Letters of Credit. “Letter of Credit” shall mean any standby letter of credit issued for the account of the Borrower pursuant to Section 2.1(e). “Letter of Credit Application” shall mean the standard letter of credit application employed by Amegy, as the issuer of the Letters of Credit, from time to time in connection with its issuance of letters of credit. “Letter of Credit Payment” shall mean any payment made by the Agent on behalf of the Lenders under a Letter of Credit, to the extent that such payment has not been repaid by the Borrower. “LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) that appears on Reuters Reference LIBOR01 (or any successor thereto) for Interest Periods of one month, two months, three months or six months, respectively (or if such shall not be available, any successor or similar service selected by the Agent and the Borrower) as of approximately 11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may be, on the day two Business Days prior to the first day of such Interest Period for Dollar deposits in an amount comparable to the principal amount of such LIBO Rate Loan and having a term comparable to the Interest Period for such LIBO Rate Loan.If neither Reuters nor any successor or similar service is available, the term “LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate Loan, the rate per annum (rounded upwards if necessary, to the nearest 1/16 of 1%) quoted by the Agent at approximately 11:00 a.m., London time (or as soon thereafter as practicable) two Business Days prior to the first day of the Interest Period for such LIBO Rate Loan for the offering to Amegy by leading banks in the London interbank market of Dollar deposits in an amount comparable to the principal amount of such LIBO Rate Loan and having a term comparable to the Interest Period for such LIBO Rate Loan. - 13 - “LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance which the Borrower has requested, in the initial Borrowing Request for such Loan or a subsequent Borrowing Request for such portion of the Loan Balance, bear interest on the basis of the Adjusted LIBO Rate and which are permitted by the terms hereof to bear interest on the basis of the Adjusted LIBO Rate. “Lien” shall mean any interest in Property securing an obligation owed to, or a claim by, a Person other than the owner of such Property, whether such interest is based on common law, statute, or contract, and including, but not limited to, the lien or security interest arising from a mortgage, ship mortgage, encumbrance, pledge, security agreement, conditional sale or trust receipt, or a lease, consignment, or bailment for security purposes (other than true leases or true consignments), liens of mechanics, materialmen, and artisans, maritime liens and reservations, exceptions, encroachments, easements, rights of way, covenants, conditions, restrictions, leases, and other title exceptions and encumbrances affecting Property which secure an obligation owed to, or a claim by, a Person other than the owner of such Property (for the purpose of this Agreement, the Borrower and each of the Guarantors shall be deemed to be the owner of any Property which it has acquired or holds subject to a conditional sale agreement, financing lease, or other arrangement pursuant to which title to the Property has been retained by or vested in some other Person for security purposes). “Limitation Period” shall mean, with respect to any Lender, any period while any amount remains owing on the Note payable to such Lender and interest on such amount, calculated at the applicable interest rate, plus any fees or other sums payable to such Lender under any Loan Document and deemed to be interest under applicable law, would exceed the amount of interest which would accrue at the Highest Lawful Rate. “Loan” shall mean any loan made by any Lender to or for the benefit of the Borrower pursuant to this Agreement and any payment made by the Agent, on behalf of any Lender, under a Letter of Credit. “Loan Balance” shall mean, at any point in time, the aggregate outstanding principal balance of the Notes at such time. - 14 - “Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit Applications, the Letters of Credit, the Security Documents, any Joinder Agreements, the Guaranties, the Commitment Letter (other than the Summary of Terms and Conditions attached thereto, which is superseded by the provisions of this Agreement), the Fee Letter, the Intercreditor Agreement and all other documents and instruments now or hereafter delivered pursuant to the terms of or in connection with this Agreement, the Notes, the Letter of Credit Applications, the Letters of Credit or the Security Documents, and all renewals and extensions of, amendments and supplements to, and restatements of, any or all of the foregoing from time to time in effect. “Material Adverse Effect” shall mean (a) any adverse effect on the business, operations, assets, properties, liabilities (actual or contingent) or financial condition of the Parent on a consolidated basis with its consolidated Subsidiaries which increases, in any material respect, the risk that any of the Obligations will not be repaid as and when due, (b) any material and adverse effect upon the Collateral, (c) any material adverse effect on the validity or enforceability of any Loan Document or (d) any material adverse effect on the rights or remedies of the Agent, the Lenders or any Approved Hedge Counterparty under any Loan Document. “Monthly Reduction Amount” shall mean, at any time, the amount determined as such by the Agent (with the approval of the Lenders or any Approved Hedge Counterparty as required by the provisions of Section 9.9) and then in effect in accordance with the provisions of Section 2.10. “Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrower and other Domestic Subsidiaries of the Parent subject to a perfected first priority Lien (subject only to Permitted Liens) in favor of the Agent, as security for the Obligations. “Net Income” shall mean, for any relevant period, the net income of the Parent, on a consolidated basis with its consolidated Subsidiaries, during such period, determined in accordance with GAAP. “Notes” shall mean, collectively, the promissory notes of the Borrower each payable to a Lender and in the form attached hereto as Exhibit I with all blanks completed appropriately, together with all renewals, extensions for any period, increases, and rearrangements thereof. “Notice of Termination” shall have the meaning assigned to such term in Section 2.20. “Obligations” shall mean, without duplication of the same amount in more than one category, (a) all Indebtedness of the Borrower evidenced by the Notes, (b) the obligation of the Borrower to provide to or reimburse the Agent, as the issuer of the Letters of Credit, as the case may be, for amounts payable, paid or incurred with respect to Letters of Credit, (c) the undrawn, unexpired amount of all outstanding Letters of Credit, (d) Indebtedness of the Borrower in respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements with Approved Hedge Counterparties, so long as in compliance with the provisions of Section 6.1, (which it is agreed shall rank paripassu with all other items listed in this definition), (e) the obligation of the Borrower for the payment of Commitment Fees and other fees pursuant to the provisions of this Agreement or the Fee Letter, and (f) all other obligations and liabilities of the Borrower to the Agent or the Lenders, now existing or hereafter incurred, under, arising out of or in connection with any Loan Document or any Commodity Hedge Agreement or Interest Rate Hedge Agreement with an Approved Hedge Counterparty and in compliance with the provisions of Section 6.1, and to the extent that any of the foregoing includes or refers to the payment of amounts deemed or constituting interest, only so much thereof as shall have accrued, been earned and which remains unpaid at each relevant time of determination. - 15 - “Obtained Benefit” shall mean the aggregate amount of benefits, both direct and indirect, obtained by any of the Borrower, and the Guarantors from the extension of credit to the Borrower under this Agreement and not repaid by the Borrower or one of the Guarantors. “OFAC” shall mean the Office of Foreign Assets Control of the United States Department of the Treasury or any successor Governmental Authority. “Oil and Gas Properties” shall mean fee, leasehold, or other interests in or under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases, including undivided interests in any such property rights owned jointly with others, with respect to Properties situated in the United States or offshore from any State of the United States, including overriding royalty and royalty interests, leasehold estate interests, net profits interests, production payment interests, and mineral fee interests, together with contracts executed in connection therewith and all tenements, hereditaments, appurtenances, and Properties appertaining, belonging, affixed, or incidental thereto. “Other Taxes” shall mean any and all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made under any Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, any Loan Document. “Percentage Share” shall mean, as to each Lender, the percentage which such Lender’s Facility Amount constitutes of the sum of the Facility Amounts of all Lenders. - 16 - “Permitted Liens” shall mean (a) Liens for taxes, assessments, or other governmental charges or levies not yet due or which (if foreclosure, distraint, sale, or other similar proceedings shall not have been initiated) are being contested in good faith by appropriate proceedings, and such reserve as may be required by GAAP shall have been made therefor, (b) Liens in connection with workers’ compensation, unemployment insurance or other social security (other than Liens created by Section 4068 of ERISA), old age pension, employee benefits, or public liability obligations which are not yet due or which are being contested in good faith by appropriate proceedings, if such reserve as may be required by GAAP shall have been made therefor, (c) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen, constructors, laborers, landlords or similar Liens arising by operation of law in the ordinary course of business in respect of obligations that are not yet due or which are being contested in good faith by appropriate proceedings, if such reserve as may be required by GAAP shall have been made therefor, (d) Liens in favor of operators and non-operators under joint operating agreements or similar contractual arrangements arising in the ordinary course of the business of the Borrower to secure amounts owing, which amounts are not yet due or are being contested in good faith by appropriate proceedings, if such reserve as may be required by GAAP shall have been made therefor, (e) Liens under production sales agreements, division orders, operating agreements, and other agreements customary in the oil and gas business for processing, producing, and selling hydrocarbons securing obligations not constituting Indebtedness and provided that such Liens do not secure obligations to deliver hydrocarbons at some future date without receiving full payment therefor within 90 days of delivery, (f) covenants, liens, rights, easements, rights of way, restrictions, and other similar encumbrances, and minor defects in the chain of title which are customarily accepted in the oil and gas financing industry, none of which interfere with the ordinary conduct of the business of the Borrower or materially detract from the value or use of the Property to which they apply, (g) Liens securing the purchase price of Property, including vehicles and equipment, acquired by the Borrower in the ordinary course of business (including Liens existing under conditional sale or title retention contracts), provided that such Liens cover only the acquired Property and the aggregate unpaid purchase price secured by such Liens does not exceed $500,000, (h) Liens securing leases of equipment, provided that, as to any particular lease, the Lien covers only the relevant leased equipment and secures only amounts which are not yet due and payable under the relevant lease or are being contested in good faith by appropriate proceedings and such reserve as required by GAAP shall have been made therefor, (i) Liens in favor or for the benefit of providers of such Commodity Hedge Agreements and Interest Rate Hedge Agreements approved by the Agent securing Indebtedness of the Borrower in respect of Commodity Hedge Agreements and Interest Rate Hedge Agreements (other than such as constitute a portion of the Obligations) permitted pursuant to the provisions of Section 6.1, (j) Liens securing the Second Lien Indebtedness, so long as subject to the terms of the Intercreditor Agreement, (k) Liens in favor of the Agent and other Liens expressly permitted hereunder or in the Security Documents and (l) Liens securing Indebtedness of the Parent to be paid in full with a portion of the proceeds of the incurrence by the Borrower of the Second Lien Indebtedness on the Closing Date, but only to the extent such Indebtedness is in fact paid on the Closing Date and releases of such Liens have been delivered to the Agent on or before the Closing Date. - 17 - “Person” shall mean an individual, corporation, partnership, limited liability company, trust, unincorporated organization, government, any agency or political subdivision of any government, or any other form of entity. “Plan” shall mean, at any time, any employee benefit plan which is covered by Title IV of ERISA and in respect of which the Borrower, any of the Guarantors or any Commonly Controlled Entity of any is (or, if such plan were terminated at such time, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “Principal Office” shall mean the office of the Agent in Houston, Texas located at 4400 Post Oak Parkway, 4th Floor, Houston, Texas 77027 or such other office as the Agent may designate in writing to the Borrower and/or the Lenders from time to time, the wiring instructions to such currently designated office being as follows: Amegy Bank National Association ABA No. 113011258 Account No. 696600-5771 Reference:Gastar Exploration USA, Inc. “Property” shall mean any interest in any kind of property or asset, whether real, personal or mixed, tangible or intangible. “Regulation D” shall mean Regulation D of the Board of Governors of the Federal Reserve System (or any successor). “Regulatory Change” shall mean, with respect to any Lender, the passage, adoption, institution, or amendment of any federal, state, local, or foreign Requirement of Law (including Regulation D), or any interpretation, directive, or request (whether or not having the force of law) of any Governmental Authority or monetary authority charged with the enforcement, interpretation, or administration thereof, occurring after the Closing Date and applying to a class of lenders including such Lender or its Applicable Lending Office. “Release of Hazardous Substances” shall mean any emission, spill, release, disposal, or discharge, except in accordance with a valid permit, license, certificate, or approval of the relevant Governmental Authority, of any Hazardous Substance into or upon (a) the air, (b) soils or any improvements located thereon, (c) surface water or groundwater, or (d) the sewer or septic system, or the waste treatment, storage, or disposal system servicing any Property of the Borrower or any of the Guarantors. - 18 - “Replacement Lenders” shall have the meaning assigned to such term in Section 2.20. “Required Lenders” shall mean, at any time when no Loans or Letters of Credit are outstanding, two or more Lenders holding in the aggregate Percentage Shares greater than sixty six and sixty seven one hundredths percent (66.67%) of the Commitment Amount, and at any time when any Loans or Letters of Credit are outstanding, two or more Lenders which in the aggregate hold more than sixty six and sixty seven one hundredths percent (66.67%) of the sum of the Loan Balance (without regard to any sale of a participation in any Loan) and the L/C Exposure. “Required Payment” shall have the meaning assigned to such term in Section 2.7. “Requirement of Law” shall mean, as to any Person, the certificate or articles of incorporation and by-laws, the certificate or articles of organization and regulations, operating agreement or limited liability company agreement, the agreement of limited partnership or other organizational or governing documents of such Person, and any applicable law, treaty, ordinance, order, judgment, rule, decree, regulation, or determination of an arbitrator, court, or other Governmental Authority, including rules, regulations, orders, and requirements for permits, licenses, registrations, approvals, or authorizations, in each case as such now exist or may be hereafter amended and are applicable to or binding upon such Person or any of its Property or to which such Person or any of its Property is subject. “Reserve Report” shall mean each report delivered to the Agent pursuant to the provisions of Section 5.4. “Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate Loan, the average maximum rate at which reserves (including any marginal, supplemental, or emergency reserves) are required to be maintained during such Interest Period under Regulation D by member banks of the Federal Reserve System in Dallas, Texas, with deposits exceeding one billion Dollars against “Eurocurrency liabilities” (as such term is used in Regulation D) and any other reserves required by reason of any Regulatory Change to be maintained by such member banks against (a) any category of liabilities which includes deposits by reference to which the LIBO Rate is to be determined as provided herein in the definition of the term “LIBO Rate” or (b) any category of extensions of credit or other assets which include a LIBO Rate Loan. “Responsible Officer” shall mean, as to any Business Entity, its President, any Vice President or any other Person duly authorized in accordance with the applicable organizational documents, bylaws, regulations or resolutions to act on behalf of such Business Entity. - 19 - “Second Lien Credit Agreement” shall mean the Indenture dated as of the Closing Date entered into by and among the Borrower, the Initial Guarantors and the Second Lien Facility Agent, as the same may be amended, supplemented, restated or otherwise modified from time to time in compliance with applicable provisions of the Intercreditor Agreement. “Second Lien Facility Agent” shall mean Wells Fargo Bank, National Association, as indenture trustee for the holders of the evidences of the Second Lien Indebtedness, and its successors in such capacity. “Second Lien Indebtedness” shall mean Indebtedness of the Borrower under the Second Lien Credit Agreement which is subject to the provisions of the Intercreditor Agreement. “Secured Creditors” shall mean the Lenders, any other Approved Hedge Counterparties and any Secured Third Party Hedge Counterparties. “Secured Third Party Hedge Counterparty” shall mean any counterparty of the Parent, the Borrower or any Domestic Subsidiary of the Parent to a Commodity Hedge Agreement or Interest Rate Hedge Agreement that is party to an intercreditor agreement with the Agent, in form and substance reasonably satisfactory to the Agent and such counterparty. “Security Documents” shall mean the security documents executed and delivered in satisfaction of the condition set forth in Section 3.1(f), any existing security document assigned or amended by any of such documents set forth in Section 3.1(f), and all other documents and instruments at any time executed as security for all or any portion of the Obligations, as such instruments may be amended, supplemented, restated, or otherwise modified from time to time. “Subsidiary” shall mean, as to any Person, any Business Entity of which shares of stock or other equity interests having ordinary voting power (other than stock or other equity interests having such power only by reason of the happening of a contingency) to elect a majority of the board of directors or other governing body or other managers of such Business Entity are at the time owned, or the management of which is otherwise controlled, directly or indirectly through one or more intermediaries, or both, by such Person. “Subsidiary Guarantors” shall mean Domestic Subsidiaries of the Parent which are Guarantors. “Superfund Site” shall mean those sites listed on the Environmental Protection Agency National Priority List and eligible for remedial action or any comparable state registries or list in any state of the United States. - 20 - “Taxes” shall mean any and all present or future taxes, levies, imposts, duties, fees, deductions, charges or withholdings imposed by any Governmental Authority. “Terminated Lender” shall have the meaning assigned to such term in Section 2.20. “Termination Date” shall have the meaning assigned to such term in Section 2.20. “Transferee” shall mean any Person to which any Lender has sold, assigned, transferred, or granted a participation in any of the Obligations, as authorized pursuant to the provisions of Section 9.1, and any Person acquiring, by purchase, assignment, transfer, or participation, from any such purchaser, assignee, transferee, or participant, any part of such Obligations. “UCC” shall mean the Uniform Commercial Code as from time to time in effect in the State of Texas. “USA Patriot Act” shall mean the Uniting and Strengthening America by Providing Appropriate Tools required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter be, renewed, extended, amended or replaced. 1.3Undefined Financial Accounting Terms.Financial accounting terms used in this Agreement without definition are used herein with the respective meanings assigned thereto in accordance with GAAP at the time in effect. 1.4References.References in this Agreement to Schedules, Exhibits, Articles or Section numbers shall be to Schedules, Exhibits, Articles or Sections of this Agreement, unless expressly stated to the contrary.References in this Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of similar import shall be to this Agreement in its entirety and not only to the particular Schedule, Exhibit, Article, or Section in which such reference appears.Specific enumeration herein shall not exclude the general and, in such regard, the terms “includes” and “including” used herein shall mean “includes, without limitation,” or “including, without limitation,” as the case may be, where appropriate.Except as otherwise indicated, references in this Agreement to statutes, sections, or regulations are to be construed as including all statutory or regulatory provisions consolidating, amending, replacing, succeeding, or supplementing the statute, section, or regulation referred to.References in this Agreement to “writing” include printing, typing, lithography, facsimile reproduction, and other means of reproducing words in a tangible visible form.References in this Agreement to agreements and other contractual instruments shall be deemed to include all exhibits and appendices attached thereto and all subsequent amendments and other modifications to such instruments, but only to the extent such amendments and other modifications are not prohibited by the terms of this Agreement.References in this Agreement to Persons include their respective successors and permitted assigns. - 21 - 1.5Articles and Sections.This Agreement, for convenience only, has been divided into Articles and Sections; and it is understood that the rights and other legal relations of the parties hereto shall be determined from this instrument as an entirety and without regard to the aforesaid division into Articles and Sections and without regard to headings prefixed to such Articles or Sections. 1.6Number and Gender.Whenever the context requires, reference herein made to the single number shall be understood to include the plural; and likewise, the plural shall be understood to include the singular.Definitions of terms defined in the singular or plural shall be equally applicable to the plural or singular, as the case may be, unless otherwise indicated.Words denoting sex shall be construed to include the masculine, feminine and neuter, when such construction is appropriate; and specific enumeration shall not exclude the general but shall be construed as cumulative. 1.7Incorporation of Schedules and Exhibits.The Schedules and Exhibits attached to this Agreement are incorporated herein and shall be considered a part of this Agreement for all purposes. 1.8Negotiated Transaction.Each party to this Agreement affirms to the others that it has had the opportunity to consult, and discuss the provisions of this Agreement with, independent counsel and fully understands the legal effect of each provision. ARTICLE II TERMS OF FACILITY 2.1Revolving Line of Credit and Letter of Credit Facility.a)Upon the terms and conditions (including the right of the Lenders to decline to make any Loan, other than a Letter of Credit Payment, so long as any condition to the making of such Loan set forth in Section 3.2 has not been satisfied) and relying on the representations and warranties contained in this Agreement, each Lender severally agrees to make Loans during the Commitment Period to or for the benefit of the Borrower in an aggregate outstanding principal amount not to exceed at any time the lesser of the Facility Amount of such Lender or the Percentage Share of such Lender of the Borrowing Base then in effect and, in either case, minus the Percentage Share of such Lender of the then existing L/C Exposure.Loans shall be made from time to time on any Business Day designated in a Borrowing Request. (b)Subject to the provisions of this Agreement, during the Commitment Period, the Borrower may borrow, repay, and reborrow and convert Loans of one type or with one Interest Period into Loans of another type or with a different Interest Period.Each borrowing or conversion of principal of (i) Base Rate Loans shall be in an amount at least equal to $100,000 and a whole multiple of $100,000 and (ii) LIBO Rate Loans shall be in an amount at least equal to $100,000 and a whole multiple of $100,000 and, if any LIBO Rate Loan would otherwise be in a lesser principal amount for any period, such Loan shall be a Base Rate Loan during such period.Except for prepayments made pursuant to the provisions of Section 2.11, each prepayment of principal shall be in an amount at least equal to $10,000 and a whole multiple of $10,000.Each borrowing, prepayment, or conversion of or into a Loan of a different type or, in the case of a LIBO Rate Loan, having a different Interest Period, shall be deemed a separate borrowing, conversion, and prepayment for purposes of the foregoing, one for each type of Loan or Interest Period. - 22 - (c)The Agent shall notify each Lender of its receipt of a Borrowing Request as soon as practicable following its receipt thereof, including in such notice the amount of the requested Loan and the requested date for the making of the requested Loan.Not later than 11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may be, on the date specified for each borrowing, each Lender shall make available to the Agent, at an account designated by the Agent, an amount equal to the Percentage Share of such Lender of the borrowing to be made on such date.The amount so received by the Agent shall, subject to the terms and conditions hereof, be made available to the Borrower in immediately available funds at the Principal Office.All Loans by each Lender shall be maintained at the Applicable Lending Office of such Lender and shall be evidenced by the Note of such Lender. (d)The failure of any Lender to make any Loan required to be made by it hereunder shall not relieve any other Lender of its obligation to make any Loan required to be made by it, and no Lender shall be responsible for the failure of any other Lender to make any Loan. (e)Upon the terms and conditions (including the right of the Agent to decline to issue renew or extend any Letter of Credit so long as any condition to the issuance, renewal or extension of such Letter of Credit set forth in Section 3.3 has not been satisfied) and relying on the representations and warranties contained in this Agreement, the Agent, as issuing bank for the Lenders, agrees, from the date of this Agreement until the date which is 30 days prior to the Commitment Termination Date, to issue, on behalf of the Lenders in their respective Percentage Shares, Letters of Credit for the account of the Borrower and to renew and extend such Letters of Credit.Letters of Credit shall be issued, renewed, or extended from time to time on any Business Day designated by the Borrower following the receipt in accordance with the terms hereof by the Agent of the written (or oral, confirmed promptly in writing) request by a Responsible Officer of the Borrower therefor and a Letter of Credit Application.Letters of Credit shall be issued in such amounts as the Borrower may request; provided, however, that (i) no Letter of Credit shall have an expiration date which is less than 30 days prior to the Commitment Termination Date, (ii) the Loan Balance plus the L/C Exposure, including that under any then requested Letter of Credit, shall not exceed at any time the Commitment Amount, (iii) the L/C Exposure,including that under any then requested Letter of Credit, shall not exceed at any time $5,000,000 and (iv) no Letter of Credit shall be issued in and amount less than $10,000. (f)In connection with the issuance, renewal or extension by the Agent of any Letter of Credit pursuant to Section 2.1(e), (i) the Borrower shall pay to the Agent, for the account of the Lenders, a per annum letter of credit fee calculated on the basis of a year of 360 days, and actual days elapsed (including the first day but excluding the last day), in an amount equal to the greater of (i) the face amount of such Letter of Credit multiplied by the Applicable Margin for LIBO Rate Loans in effect at the date of issuance, renewal or extension of the relevant Letter of Credit, such fee to be payable in substantially equal quarterly installments in arrears on the last Business Day of each calendar quarter and at the expiry date of the relevant Letter of Credit, and (ii) $300 payable at the time of issuance, renewal or extension of the relevant Letter of Credit.Neither the Agent nor any Lender shall have any obligation to refund any portion of any such fee upon early cancellation of the relevant Letter of Credit.The Borrower also agrees to pay on demand to the Agent, solely for its account as issuer of the relevant Letter of Credit, its customary letter of credit transaction fees and expenses, including amendment fees, payable with respect to each Letter of Credit. - 23 - (g)The Borrower agrees that neither the Agent nor any Lender shall be responsible for, nor shall the Obligations be affected by, among other things, (i) the validity or genuineness of documents or any endorsements thereon presented in connection with any Letter of Credit, even if such documents shall in fact prove to be in any and all respects invalid, fraudulent or forged, so long as the Agent, as the issuer of such Letter of Credit, has no actual knowledge of any such invalidity, lack of genuineness, fraud, or forgery prior to the presentment for payment of a corresponding Letter of Credit or any draft thereunder or (ii) any dispute between or among the Borrower and any beneficiary of any Letter of Credit or any other Person to which any Letter of Credit may be transferred, or any claims whatsoever of the Borrower against any beneficiary of any Letter of Credit or any such transferee.The Borrower further acknowledges and agrees that the Agent, as the issuer of Letters of Credit, shall be liable to the Borrower to the extent, but only to the extent, of any direct, as opposed to consequential or punitive, damages suffered by the Borrower as a result of the willful misconduct or gross negligence of the Agent as the issuer of Letters of Credit in determining whether documents presented under a Letter of Credit complied with the terms of such Letter of Credit that resulted in either a wrongful payment under such Letter of Credit or a wrongful dishonor of a claim or draft properly presented under such Letter of Credit.In the absence of gross negligence or willful misconduct by the Agent as the issuer of Letters of Credit, the Agent shall not be liable for any error, omission, interruption or delay in transmission, dispatch or delivery of any message or advice, however transmitted, in connection with any Letter of Credit.The Agent, the Lenders, and the Borrower agree that any action taken or omitted by the Agent, as issuer of any Letter of Credit, under or in connection with any Letter of Credit or the related drafts or documents, if done in the absence of gross negligence or willful misconduct, shall be binding as among the Agent, as issuer of such Letter of Credit or otherwise, the Lenders, and the Borrower shall not put the Agent, as issuer of such Letter of Credit or otherwise, or any Lender under any liability to the Borrower. (h)Unless the Borrower provides to the Agent funds sufficient to allow the Agent to pay any drawing by a beneficiary under a Letter of Credit prior to the Agent being obligated to pay the relevant drawing under a Letter of Credit, the Agent shall make a Letter of Credit Payment in payment of such drawing.Prior to any Letter of Credit Payment in respect of any Letter of Credit, each Lender shall be deemed to be a participant, through the Agent with respect to the relevant Letter of Credit, in the obligation of the Agent, as the issuer of such Letter of Credit, in an amount equal to the Percentage Share of such Lender of the maximum amount which is or at any time may become available to be drawn thereunder.Upon delivery by such Lender of funds requested pursuant to Section 2.1(i), such Lender shall be treated as having purchased a participating interest in an amount equal to such funds delivered by such Lender to the Agent in the obligation of the Borrower to reimburse the Agent, as the issuer of such Letter of Credit, for any amounts payable, paid, or incurred by the Agent, as the issuer of such Letter of Credit, with respect to such Letter of Credit. - 24 - (i)Each Lender shall be unconditionally and irrevocably liable, without regard to the occurrence of any Default or Event of Default, to the extent of the Percentage Share of such Lender at the time of issuance of each Letter of Credit, to reimburse, on demand, the Agent, as the issuer of such Letter of Credit, for the amount of each Letter of Credit Payment under such Letter of Credit.Each Letter of Credit Payment shall be deemed to be a Loan by each Lender to the extent of funds delivered by such Lender to the Agent with respect to such Letter of Credit Payment and shall to such extent be deemed a Loan under and shall be evidenced by the Note of such Lender and shall be payable by the Borrower upon demand by the Agent. (j)EACH LENDER AGREES TO INDEMNIFY THE AGENT, AS THE ISSUER OF EACH LETTER OF CREDIT, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT AND AFFILIATES OF THE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THE PERCENTAGE SHARE OF SUCH LENDER AT THE TIME OF ISSUANCE OF SUCH LETTER OF CREDIT, FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING ANY TIME FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR AFFILIATES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR SUCH LETTER OF CREDIT OR ANY ACTION TAKEN OR OMITTED BY THE AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS IN FACT OR AFFILIATES UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING ANY LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS IMPOSED, INCURRED OR ASSERTED AS A RESULT OF THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF THE AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES; PROVIDED THAT NO LENDER (OTHER THAN THE AGENT AS THE ISSUER OF A LETTER OF CREDIT) SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT AS THE ISSUER OF A LETTER OF CREDIT.THE AGREEMENTS IN THIS
